Dear Representative Martiny:
This office is in receipt of your letter dated December 16, 1998 requesting an Attorney General Opinion regarding the Video Draw Poker Devices Control Law, La. R.S. 27:301 et seq., particularly La. R.S. 27:310.
Your question specifically is whether an individual convicted of a felony over twenty years ago may work in the video poker industry in a non-management position.
La. R.S. 27:310 A. provides:
§ 310. Suitability requirements
             A. No person may be eligible to apply or be granted a license under the provisions of this Chapter if he has been convicted in any jurisdiction of any of the following offenses within ten years prior to the date of the application or less than ten years has elapsed between the date of application and the successful completion or service of any sentence, deferred adjudication, or period of probation or parole for any of the following:
      (1) Any offense punishable by imprisonment for more than one year.
      (2) Theft or any crime involving false statements or declarations.
      (3) Gambling as defined by the laws or ordinances of any municipality, any parish, any state, or the United States.
This provision provides mandatory disqualification criteria prohibiting the regulatory agency, State Police or Gaming Control Board, from licensing such persons or allowing such persons to exert significant influence over the activities of a licensee. La. R.S. 27:310 D.
Accordingly, and it is the opinion of this office, that provided ten years has elapsed from the date of successful completion or service of any sentence, deferred adjudication or period of probation or parole for an offense punishable by more than one year imprisonment, the historical fact of such conviction, in and of itself, would not result in mandatory disqualification under the statute, La. R.S. 27:310 A.
Hopefully this letter addresses your concerns. Please feel free to call if this office may be of further assistance.
Sincerely,
                                       Richard P. Ieyoub ATTORNEY GENERAL
                                       By: ______________________ Thomas A. Warner, III Assistant Attorney General
TAW/epd